 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF WASHINGTON
11

12    In re: LYNNE MICHELLE GADBOW
                                                              Case No. 17-44448-MJH
13

14                                                            ORDER APPROVING POST-CONFIRMATION
                                               Debtor(s).     MODIFICATION OF PLAN
15

16

17           THIS MATTER came before the Court on the Debtor(s) motion for post-confirmation approval

18   of the amended plan (“Motion”). The Court has considered the Motion, the records and files in this

19   case, and the oral argument, if any, and found good cause to grant the Motion.

20           Now, therefore, it is ORDERED that:
21           1.      The amended plan [Docket No. ____]
                                                  17    (“Amended Plan”) shall become the plan, pursuant
22
     to 11 U.S.C. § 1329(b).
23
     //
24
     //
25


     Order Approving Post-Confirmation Modification of Plan
     Local Forms W.D. Wash. Bankr., Form 13-6
     Eff. 12/16
             2.      The terms of the previously entered Order Confirming Chapter 13 Plan shall continue to
 1
     apply except to the extent such terms are inconsistent with the Amended Plan.
 2
                                                      /// End of Order ///
 3
     Presented by:
 4
     ____________________
     /s/ Ellen Ann Brown 27992
 5
     Counsel, WSBA #
     Attorney for Debtor(s)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Post-Confirmation Modification of Plan
     Local Forms W.D. Wash. Bankr., Form 13-6
     Eff. 12/16
